Citation Nr: 1505342	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  05-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Pi-Yi Mayo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1940 to November 1941 and from January 1942 to March 1945.  He died in February 2002, and the appellant in this case is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO). 

The Appellant and her daughter appeared and testified at a hearing before the undersigned in March 2007.  A transcript of the hearing has been associated with the claims folder.

This is the third time that this case has come before the Board.  In June 2007, the Board issued a decision denying the Appellant's claim, finding that there was insufficient evidence to show that the Veteran's service-connected disabilities contributed to his death.  The Appellant thereafter appealed to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Memorandum Decision, the Court vacated the Board's June 2007 decision and remanded the claim for Board action.  Specifically, the Court found that the VA's duty to assist had not been met because it did not attempt to obtain certain hospital records that may be relevant to the Appellant's claim.  

In accordance with the Court's order, the Board remanded the claim to the RO in February 2012, directing that attempts be made to obtain the identified documents.  This matter is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2012 remand, the Board directed the RO ask the Appellant to submit any copies of records of the Veteran's treatment at Northeast Medical Center Hospital that she has in her possession, and clarify whether she believes even further relevant records should be sought.  By letter dated February 2012, the RO requested she provide these documents or, alternatively, a signed authorization to obtain them directly from the hospital.  See February 2012 Notification Letter.  

A review of the file shows that the RO's letter requesting these documents was sent to the wrong address and was copied to the wrong representative.  In July 2011, the RO received an executed VA Form 21-22a Appointment of Individual as Claimant's Representative designating attorney Mayo as her representative.  The Appellant's address as listed on this form differs from the one to which the February 2012 notification letter was sent.  Moreover, the February 2012 letter was copied to the American Legion rather than attorney Mayo, her correct representative.  Consequently, this matter should be remanded so that the RO can make additional attempts to obtain the outstanding records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the CAVC or by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After verifying the Appellant's current address, invite her to submit copies of any records of the Veteran's treatment at Northeast Medical Center Hospital that she has in her possession, or any other relevant records, or authorization to obtain such records.  Attempts to obtain any additional identified relevant records should be undertaken.  

All correspondence sent to the Appellant should be copied to her current representative.  Additionally, all attempts to contact the Appellant should be documented in the claims file.  

2.  Then readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, provide her and her representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




